Case 4:16-cr-00176-ALM-KPJ Document 281 Filed 04/09/19 Page 1 of 2 PageID #: 3797



                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION


       UNITED STATES OF AMERICA,                      § CRIMINAL ACTION NO.
                                                      §
                        Plaintiff,                    § 4:16-CR-176
                                                      §
                                                      §
       v.                                             §
                                                      §
                                                      §
            JAMES MORRIS BALAGIA,                     §
                                                      §
                      Defendant.                      §


   DEFENDANT’S MOTION FOR LEAVE TO FILE RESPONSE TO GOVERNMENT’S
             MOTION FOR PROTECTIVE ORDER OUT OF TIME


   TO THE HONORABLE UNITED STATES DISTRICT JUDGE MAZZANT:



            Defendant James Morris Balagia files this Motion for Leave to File Response to

  Government’s Motion for Protective Order Out of Time, which is attached hereto.

            In support of this motion, Defendant Balagia’s undersigned attorney states that counsel did

  not include a Response to the Protective Order in the previous filings pertaining to discovery,

  because counsel is unopposed to a protective order that protects information that is subject to

  protection under the rules. However, upon re-reading the Motion for Protective Order subsequent

  to and in light of proceedings against counsel that occurred subsequent to the government serving

  the motion for protective order, counsel seeks to ensure that any protective order granted does not

  limit disclosure beyond that required and seeks to respond to the suggestions that counsel violated

  rules.    Quite frankly, upon quick reading on January 18, counsel thought the motion was an
Case 4:16-cr-00176-ALM-KPJ Document 281 Filed 04/09/19 Page 2 of 2 PageID #: 3798



  ordinary motion for a protective order when filed and did not understand the surrounding

  circumstances, nor recognize that the motion seems to request greater secrecy than required by the

  rules.

           For the foregoing reasons, Defendant Balagia respectfully requests that the Court grant this

  Motion for Leave to file his Response to Government’s Motion for Protective Order Out of Time.


                                                  Respectfully submitted,

                                                  /S/DAPHNE PATTISON SILVERMAN
                                                  Daphne Pattison Silverman (TBN 06739550)
                                                  Silverman Law Group
                                                  501 N. IH-35
                                                  Austin, TX 78702
                                                  512-485-3003
                                                  Fax: 512-597-1658
                                                  daphnesilverman@gmail.com

                                           Certificate of Service
           I certify that on April 9, 2019, this document was filed with the Clerk of the Court using
    the electronic case filing system that automatically sends notice of electronic filing to the
    attorneys of record who have consented to accept such service.
                                                         /S/DAPHNE PATTISON SILVERMAN
                                                         Daphne Pattison Silverman



                                         Certificate of Conference
         I certify that I emailed AUSA Rattan whether the government opposes this motion.
    AUSA Rattan failed to respond.


                                                         /S/DAPHNE PATTISON SILVERMAN
                                                         Daphne Pattison Silverman
